Kuhn, J.
(dissenting). After a careful reading of the record in this case, I am not convinced that the petitioner should have been found guilty of contempt. The circuit judge found the following:
“It appearing from the evidence taken upon said hearing that said Harry Langell was formerly a workman at the Seager Engine Works, and that he was a member of the molders’ union, and that a copy of the said restraining order had been served upon him that on the morning of the 8th day of July, 1912, before 6 o’clock in the morning, and while the workmen were entering the employment of said Seager Engine Works, he (the said Harry Langell) did place himself near the entrance of said works for the purpose of watching the said workmen to determine among other things how many were members of the union; that he (the said Harry Langell) stood near the entrance of said works at that time in the morning for the purpose of watching and annoying said workmen, who were attempting to work at said works, against the wishes of said molders’ union; that such conduct on the part of said Harry Langell constituted and constitutes an intimidation of the employees of said Seager Engine Works and an interference calculated and intended to annoy and to prevent such persons from entering the employment of said Seager Engine Works; that such conduct on the part of said Harry Langell constituted and constitutes picketing; and that such watching and such annoyance and such interference and such picketing was done by said Harry Langell in wilful violation of said order lawfully issued out of this court on the 5th day of July, 1912.”
In the case of Beck v. Protective Union, 118 Mich. 497, 520 (77 N. W. 13, 42 L. R. A. 407, 74 Am. St. Rep. 421), in defining a picket, this court said:
*311“As applied to cases of this character, the lexicographers thus define the word ‘picket:’ ‘A body of men belonging to a trades’ union sent to watch and annoy men working in a shop not belonging to the union, or against which a strike is in progress.’ Cent. Diet.; Webst. Diet. The word originally had no such meaning. This definition is the result of what has been done under it and the common application that has been made of it.”
It has also been defined as “relays of guards in front of a factory or the place of business of the employer for the purpose of watching who should enter or leave the same.” Cumberland Glass Manfg. Co. v. Glass Bottle Blowers’ Ass’n, 59 N. J. Eq. 49 (46 Atl. 208). Also “as the establishment and maintenance of an organized espionage upon the works and upon those going to and from them.” Otis Steel Co. v. Local Union (C. C.), 110 Fed. 698. Under these definitions, it is necessary, in order to have picketing, to have a deliberate, organized- action on the part of at least more than one person. No organized action is shown by this record. This petitioner went on the street of his own motion. He was not a part of a body of men sent to watch and annoy, within the definition in the Beck Case. He was only in the immediate vicinity of the plant for a few minutes. He interfered with no one; made no‘ threats. I find nothing in the record to warrant the finding that he annoyed the workmen; in fact, the workmen who were sworn testified that he did not talk to them nor interfere with them in any way.
The order of the circuit judge finding the petitioner guilty of criminal contempt should be vacated and set aside, and the petitioner discharged.
Ostrander and Bird, JJ., concurred with Kuhn, J.